      Case 2:17-cv-07896-JAK-AS Document 53 Filed 08/05/19 Page 1 of 5 Page ID #:594

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.        LA CV17-07896 JAK (AS)                                       Date   August 5, 2019
 Title           Witold Kowbel v. University of Southern California




 Present: The Honorable               JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                     Andrea Keifer                                          Not Reported
                      Deputy Clerk                                    Court Reporter / Recorder
              Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                        Not Present                                          Not Present


 Proceedings:               (IN CHAMBERS) ORDER RE PLAINTIFF’S MOTION FOR
                            RECONSIDERATION OF COURT DECISION GRANTING DEFENDANT’S
                            MOTION TO DISMISS SECOND AMENDED COMPLAINT (DKT. 44)

I.       Introduction

On October 27, 2017, Witold Kowbel (“Plaintiff”), who is self-represented, brought this action against
the University of Southern California (“USC” or “Defendant”) and two of its employees, C.L. Max Nikias
(“Nikias”) and Ainsley Carry (“Carry”). Dkt. 1. On July 10, 2018, Plaintiff filed a Second Amended
Complaint. Dkt. 28 (“SAC”). The SAC named only USC as Defendant, and advanced only a cause of
action for breach of contract. Dkt. 28 at 1, 4-5. Plaintiff alleged that USC had made a contractual offer
regarding the fair treatment of its students, which Plaintiff accepted by paying the tuition of his son,
Daniel, who was enrolled at USC. The SAC also alleged that USC breached the resulting contract in
the course of its discipline of Daniel for alleged violations of academic policies of USC. Id. at 17-21.

On July 26, 2018, Defendant filed a Motion to Dismiss the SAC pursuant to Fed. R. Civ. P. 12(b)(6). On
November 11, 2018, the Motion to Dismiss was granted with prejudice. Dkt. 40 (the “Order”). Plaintiff
filed a Motion for Reconsideration of the Order (the “Motion”) on December 12, 2018. Dkt. 44.
Defendant opposed the Motion on January 18, 2018. Dkt. 49. Plaintiff filed a reply on February 1, 2019.
Dkt. 50. Pursuant to Local Rule 7-15, it was determined that the Motion could be resolved without oral
argument, and the matter was taken under submission. Dkt. 46.

For the reasons stated in this Order, the Motion is DENIED.


II.      Analysis

         A.       Legal Standards for Reconsideration

Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of finality and
conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.
2000) (citations omitted). The standards for reconsideration of a motion are set forth in Local Rule 7-18:


                                                                                                  Page 1 of 5
  Case 2:17-cv-07896-JAK-AS Document 53 Filed 08/05/19 Page 2 of 5 Page ID #:595

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV17-07896 JAK (AS)                                            Date    August 5, 2019
 Title         Witold Kowbel v. University of Southern California

         A motion for reconsideration of the decision on any motion may be made only on the
         grounds of (a) a material difference in fact or law from that presented to the Court before
         such decision that in the exercise of reasonable diligence could not have been known to
         the party moving for reconsideration at the time of such decision, or (b) the emergence
         of new material facts or a change of law occurring after the time of such decision, or (c)
         a manifest showing of a failure to consider material facts presented to the Court before
         such decision.

Local Rule 7-18 also provides that “[n]o motion for reconsideration shall in any manner repeat any oral
or written argument made in support of or in opposition to the original motion.” Id. Under these
standards, reconsideration is appropriate only if “the district court is presented with newly discovered
evidence, committed clear error, or if there is an intervening change in the controlling law.” CH20, Inc.
v. Meras Eng’g, Inc., No. 13-cv-08418-JAK, 2015 WL 12914323, at *1 (C.D. Cal. Oct. 26, 2015) (citing
Kona Enters., 229 F.3d at 890).

         B.     Application

                1.      Relevant Portions of Order

The Order concluded that “[t]he SAC does not allege facts that, if established, would be sufficient to
show that by accepting the tuition and fees paid by Plaintiff on behalf of [his son] Daniel, USC implicitly
agreed with any person to do more than provide sufficient courses so that Daniel would have the
opportunity to earn a degree.” Dkt. 40 at 6. Although USC may have shown “a general commitment to
fairness toward students,” the SAC did not allege facts which, if established, would be sufficient to
“show the intent by USC to enter a contractual agreement with Plaintiff pursuant to which it promised to
meet those standards.” Id. The Order also determined that the SAC failed to allege that any purported
contractual obligations were sufficiently definite to be enforceable. Id. at 6-7. Furthermore, it concluded
that the allegations failed under the accepted principle that courts do not generally “accept breach of
contract claims as a means to second-guess academic and disciplinary decisions by colleges and
universities.” Id. at 7. Because the SAC was Plaintiff’s third attempt to state a claim, and a prior order
found an earlier version insufficient, the SAC was dismissed with prejudice. Id. at 9; see also Dkt. 24.

                2.      Basis for Reconsideration

Plaintiff contends that the Order “clearly did not consider . . . material facts presented to the Court in
[the] SAC.” Dkt. 44 at 10. Plaintiff cites the SAC in support of his claim that he adequately alleged the
following: (i) material facts as to the parties’ mutual assent; (ii) material facts as to definite terms; (iii)
material facts as to adequate consideration; (iv) material facts as to the unavailability of alternative
remedies; and (v) material facts sufficient to show that dismissal with prejudice was unwarranted. See
generally id.

The memorandum filed in support of the Motion largely reiterates Plaintiff’s prior briefing in opposition to
the motion to dismiss the SAC. Compare Dkt. 44 with Dkt. 33. In this respect, the Motion fails to satisfy
the standards of L.R. 7-18, which include that “[n]o motion for reconsideration shall in any manner
repeat any oral or written argument made in support of or in opposition to the original motion.” Although
the Motion could be denied on this basis alone, the merits of its arguments are next addressed.
                                                                                                     Page 2 of 5
  Case 2:17-cv-07896-JAK-AS Document 53 Filed 08/05/19 Page 3 of 5 Page ID #:596

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV17-07896 JAK (AS)                                          Date    August 5, 2019
 Title       Witold Kowbel v. University of Southern California


                       a)     Mutual Assent

Plaintiff argues that USC’s presentation of materials about the procedures that apply to its students,
including the USC Student Handbook, were “unequivocally part of [a] promise/agreement with Plaintiff.”
Dkt. 44 at 11. Plaintiff asserts that he would not have carefully reviewed these materials prior to his
son’s enrollment unless they were legal obligations of Defendant. Id. Plaintiff adds that during the
spring of 2013, USC “specifically mentioned that USC Student Conduct Handbook rules will be applied
to this promise/agreement with Plaintiff in consideration of accepting Plaintiff payment.” Id.

These same allegations and arguments were addressed in detail in the Order. As stated there, alleged
“promises” in Defendant’s student-life materials do not manifest an intent to enter into a contract with
members of a student’s family. Dkt. 40 at 6. That Plaintiff alleges that he received or read those
materials does not warrant a change in the prior conclusion that USC intended them for “students and
others in the academic community,” and not for “parents or others.” Id.

Because no new material facts or persuasive arguments have been presented, the Motion is DENIED
as to the issue of mutual assent.

                       b)     Indefinite Terms

Plaintiff next argues that USC’s alleged obligation to treat his son fairly was a specific and enforceable
promise, insofar as USC agreed to employ a “preponderance of evidence standard” in student
disciplinary proceedings. Dkt. 44 at 13. Plaintiff also claims that USC’s rules preclude “unsupported
accusations” from being used against students, and that this is another definite term sufficient to
support the allegation of the entry of a contract. Id.

The Order identified and addressed both of these arguments in considering whether USC had a
contractual obligation to students’ parents to treat their children fairly and objectively. Dkt. 40 at 5, 7;
see also Dkt. 28 at 7. As stated in the Order, the threshold issue is whether the promise of fair and
objective treatment is enforceable under the law of contract. Dkt. 40 at 7 (“[T]hese alleged obligations of
USC are not ones that can be reasonably understood and interpreted, which is the first step necessary
to determine whether USC breached any of them.”). Plaintiff’s argument seeks to sidestep the
indefiniteness of the alleged general promise of “fair treatment” by referring to specific aspects of
Defendant’s disciplinary process. This is not sufficient to state a claim.

Furthermore, the alleged, specific promises -- using a preponderance standard and ignoring
unsupported accusations -- were deemed vague under California law. Id. at 7-8 (“This is precisely the
type of assessment of internal, academic processes, that has been deemed an inappropriate basis for
a breach of contract claim.”) (citing Paulsen v. Golden Gate Univ., 25 Cal. 3d 803, 808-08 (1979);
Lachtman v. Regents of Univ. of Calif., 158 Cal. App. 4th 187, 203-04 (2007)).

Because no new material facts or persuasive arguments have been presented, the Motion is DENIED
as to the issue of definite terms.


                                                                                                 Page 3 of 5
  Case 2:17-cv-07896-JAK-AS Document 53 Filed 08/05/19 Page 4 of 5 Page ID #:597

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV17-07896 JAK (AS)                                           Date   August 5, 2019
 Title       Witold Kowbel v. University of Southern California

                       c)      Consideration

Plaintiff next argues that reconsideration is warranted because the Order did not acknowledge that
Plaintiff provided consideration adequate to show the entry of an enforceable contract. Dkt. 44 at 18.
Once again, the allegations regarding consideration were identified in the Order. Dkt. 40 at 5. However,
because the other elements necessary to state a claim for breach of contract were not presented, it
was, and remains, unnecessary to address in detail the adequacy of consideration element.

Because no new material facts or persuasive arguments have been presented, the Motion is DENIED
as to the issue of consideration.

                       d)      Alternative Remedies

The Order cited Cal. Code Civ. Proc. § 1094.5, in a footnote, as a potential process that Daniel might
seek to pursue as a means of obtaining review of USC’s disciplinary action. Dkt. 40 at 8 n.4. Section
1094.5 provides that review by administrative mandamus is available following “any final administrative
order or decision made as the result of a proceeding in which by law a hearing is required to be given,
evidence is required to be taken, and discretion in the determination of facts is vested in the inferior
tribunal, corporation, board, or officer.”

Plaintiff argues that “Daniel was never suspended or dismissed from USC or in fact never faced
suspension after initial review.” Dkt. 44 at 19. Plaintiff appears to contend that under these
circumstances, because no hearing was required, there was no right to an administrative mandamus
under Section 1094.5. Dkt. 44 at 19-20.

The Order did not determine whether administrative mandamus would be available under these
circumstances. Dkt. 40 at 8 n.4 (“[N]o authority has been cited to support the claim that mandamus is
the exclusive remedy with respect to academic sanctions like those at issue here.”). Nor was the
potential availability of such a remedy for Daniel dispositive of the determination that the SAC fails to
state a claim upon which relief can be granted. Id. at 8 (“Plaintiff has not stated a legal basis upon
which judicial review of USC’s academic and administrative processes would be appropriate.”). Rather,
the Order cited Section 1094.5 as a statute that is consistent with the policy that it is best not to second-
guess academic disciplinary procedures through a breach of contract claim. See Karimi v. Golden Gate
School of Law, 361 F. Supp. 3d 956, 974-75 (N.D. Cal. 2019) (Due to the “doctrine of deference to
university procedures,” following exhaustion of “internal quasi-judicial procedures, the plaintiff must
challenge any . . . decision through a petition for administrative mandamus under section 1094.5 of the
California Code of Civil Procedure, not through a separate civil action seeking to relitigate the
same issues.”); see also Paulsen, 25 Cal. 3d at 808 (collecting cases in support of the “widely accepted
rule of judicial nonintervention into the academic affairs of schools”).

Independent availability of administrative mandamus was not a basis for the decision in the Order.
Therefore, the Motion is DENIED as to the issue of alternative remedies.




                                                                                                  Page 4 of 5
       Case 2:17-cv-07896-JAK-AS Document 53 Filed 08/05/19 Page 5 of 5 Page ID #:598

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.      LA CV17-07896 JAK (AS)                                       Date        August 5, 2019
 Title         Witold Kowbel v. University of Southern California

                       e)      Dismissal with Prejudice

Plaintiff argues that dismissal with prejudice was unwarranted, and he seeks leave to file a fourth
version of the complaint. Dkt. 44 at 23-25. This issue was also considered in the Order, and no new,
substantive argument has been presented that warrants a different outcome. Leave to amend is
inappropriate where amendment would be futile or where a plaintiff has failed to cure deficiencies that
were present in earlier pleadings and identified in prior orders. See Foman v. Davis, 371 U.S. 178, 182
(1962); see also Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989) (“The district
court’s discretion to deny leave to amend is particularly broad where plaintiff has previously amended
the complaint.”). The Motion identifies no new material facts which warrant the filing of a fourth version
of the complaint. Therefore, such an amendment would be futile. See Dkt. 40 at 9.

For the foregoing reasons, the Motion is DENIED as to the issue of dismissal with prejudice.


III.      Conclusion

For the reasons stated in this Order, the Motion is DENIED. Not later than August 12, 2019, Plaintiff
shall file any objections to the form of the proposed judgment previously lodged by Defendant. Dkt. 43-
1.

IT IS SO ORDERED.



                                                                                                 :

                                                           Initials of Preparer    ak




                                                                                                     Page 5 of 5
